Exhibit 10 LICENSE AGREEMENT AGREEMENT made and entered into on this 25th day of September, 2006 by and between Single Crystal Technologies, Inc, a corporation organized and existing under the laws of Arizona, having offices and doing business at 4952 East Encanto Street, Mesa, Arizona 85205 (Hereinafter referred to as “Licensor”), and CRC Crystal Research Corporation a corporation organized and existing under the laws of Nevada, having offices and doing business at 4952 East Encanto Street, Mesa, Arizona (Hereinafter referred to as “Licensee”). WITNESSETH WHEREAS, Licensor posses certain intellectual property rights relating to certain products and has developed certain machinery and apparatus for the manufacture of the Products; WHEREAS, Licensor has agreed to grant Licensee certain rights to manufacture, use and sell the Products in the Licensed Territory for the life of this Agreement, and to avail itself of Licensor's technical know-how and skill in the said manufacture under the terms and conditions as set forth herein; WHEREAS, Licensee desires to use and sell the Products in other countries, to use Licensor’s intellectual property rights and to avail itself of the technical know-how and skill of Licensor in the said manufacture, use and sale of the Products upon the terms and conditions as set forth in this Agreement; NOW THEREFORE, in consideration of the mutual covenants and promises contained herein, the parties do hereby agree as follows: Article I: Definitions As used above and throughout this Agreement, the following terms shall have the meanings as hereinafter defined: 1 (a)“Products” shall mean Scintillation Crystals, Well Logging Assemblies, Scintillation Crystal late Assemblies and Gamma Camera Plate Assemblies manufactured in accordance with intellectual property rights of Licensor. (b)“Intellectual property rights” shall mean patents, applications for patents, reissues, renewals, extensions, divisions, and patents of addition relating to the
